Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18, 27-31, 39-43, 51, 53-59, 64-67, 69-72, 74 are elected and are pending.
Response to Arguments
Amendments are noted and 35 USC 112 rejections are withdrawn.
Amendments are noted and 35 USC 101 rejections are withdrawn.
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. Specifically Examiner respectfully maintains the prior art cited is valid under 35 USC 102(a)(1).
On page 17-19 or remarks applicants state regarding 3GPP prior art reference “the printed publication date listed on RI-1906150 is May 13"- 17", 2019, which is not before the effective filing date of the claimed invention. Further, no evidence is presented in support of the claimed invention being patented, in public use, or on sale before the effective filing date of the claimed invention.  In the Office Action, the claimed invention was rejected under 35 U.S.C. 102(a)(1) as allegedly being anticipated by R1-1906150, which is apparently based on an assertion in the partial international search report (ISR) dated 2020-07-17 that R1-1906150 was “retrieved on 2019-05- 01,” which is before the effective filing date of the claimed invention. However, Applicant asserts that R1-1906150 was not actually “retrieved” on 2019-05-01 by the International Searching Authority. The partial ISR was issued by the International Searching Authority on July 17, 2020, over a year after the “retrieved on” date indicated in the partial ISR and, indeed, the corresponding PCT application was not even filed until May 8, 2020, which is again a year after the “retrieved on” date indicted in the partial ISR. Applicant asserts that the International Searching Authority would not have performed the search to “retrieve” R1-1906150 before the PCT application was even filed or, further yet, before the filing date of the U.S. provisional application to which the PCT application claims priority. Instead, Applicant believes that the “retrieved on” date of 2019-05-01 corresponds to the date that the Microsoft Word document for R1-1906150 was last modified by its source, as illustrated below:”  

    PNG
    media_image1.png
    457
    567
    media_image1.png
    Greyscale

In view of the above, the “2019-05-01” date listed in the ISR is a clear indication of the qualification of this NPL as an ‘X’ reference i.e. having a determined publication date 5/1/19 before the application date.  Furthermore, while applicant states “Instead, Applicant believes that the “retrieved on” date of 2019-05-01 corresponds to the date that the Microsoft Word document for R1-1906150 was last modified by its source…R1-1906150 is a written contribution to the 3GPP initiative that can be accessed at: https://www.3 gpp.org/DynaReport/TDocExMtg--R1-97--32823.htm. When the link to RI- 1906150 is accessed, a .zip file opens that shows the date that R1-1906150 was last modified by its source (e.g., creator), based on metadata associated with the Microsoft Word document for R1- 1906150.”, MPEP 716.01(c) section II. ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE states “The arguments of counsel cannot take the place of evidence in the record…Examples of attorney statements which are not evidence and which must be 

    PNG
    media_image2.png
    291
    605
    media_image2.png
    Greyscale

3GPP website https://www.3gpp.org/contact/3gpp-faqs#MI1 heading “How can I determine when a meeting contribution document (TDoc) became publicly available?” states: 
    PNG
    media_image3.png
    322
    695
    media_image3.png
    Greyscale


Rejections for similar independent and dependent claims are revised and/or maintained accordingly.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 2, 3, 5, 6, 7, 8, 9, 10, 13, 14, 17, 27-31, 39-43, 51, 53, 54, 55, 56, 58, 59, 64-67, 69-72, 74 rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 #97 (R1-1906150).
For claim 1, 3GPP teaches: A method of wireless communication at a user equipment (UE) (see at least section 2.4, UE and gNB network may communicate URLLC/eMBB) comprising:
receiving scheduling information for an uplink transmission from a base station (see at least section 2.4 and fig. 1, UE may receive UL grant); and
monitoring at least one uplink cancellation indication (ULCI) occasion from the base station based on the scheduling information and based on a separation in time between the scheduling information and the ULCI occasion (see at least section 2.5.2, UL cancellation indication from gNB may be monitored at the UE according to slot or minislot-level monitoring; UE with slot-level monitoring may receive (monitor) ULCI in a “subsequent slot when UL grant is detected”, thus receiving ULCIs being separated in time e.g. being in a subsequent slot timing from the slot carrying the UL grant (scheduling information).  Also see section 2.4 and fig. 1, ‘ULCI indicates a pre-emption in slot n+K2 (PUSCH scheduled) by an offset K3. Due to the impact of TA, the actual processing time for PUSCH cancellation, L3’, is less than K3, e.g. L3’ = K3 - TA. In such case, gNB should ensure the actual processing time for cancellation meet the minimum cancellation time requirement’, thus ULCI from gNB may be based on time required to cancel scheduled PUSCH).
For claim 2, 3GPP teaches claim 1, 3GPP further teaches: wherein the uplink transmission for the UE is dynamically scheduled using downlink control information (DCI) (see at least section 1, 2.4, scheduling DCI may be used for dynamic transmissions e.g. PUSCH).
For claim 3, 3GPP teaches claim 2, 3GPP further teaches: wherein the UE monitors the at least one ULCI occasion when the DCI is received a threshold number of symbols before the at least one ULCI occasion (see at least section 2.5.2, UE with slot-level monitoring may receive (monitor) ULCI in a “subsequent slot when UL grant is detected”, thus UL grant (DCI) may be received in a first slot with given remaining number (threshold) of symbols in the first slot, with ULCI transmitted in the subsequent slot being monitored).
For claim 5, 3GPP teaches claim 2, 3GPP further teaches: wherein the UE skips monitoring the at least one ULCI occasion when the DCI is received less than a threshold number of symbols before the at least one ULCI occasion (see at least section 2.5.2, UE with slot-level monitoring may receive (monitor) ULCI in a “subsequent slot when UL grant is detected”, thus UL grant (DCI) may be received in a first slot with given remaining number (threshold) of symbols in the first slot, with ULCI not monitored until the subsequent slot).
For claim 6, 3GPP teaches claim 1, 3GPP further teaches: further comprising: monitoring the at least one ULCI occasion based on the at least one ULCI occasion being valid (see at least section 2.5.2, UE with slot-level monitoring may receive (monitor) ULCI in a “subsequent slot when UL grant is detected”, thus UL grant (DCI) may be received in a first slot with ULCI transmitted in the subsequent slot timing being considered ‘valid’ (monitored)).
For claim 7, 3GPP teaches claim 1, 3GPP further teaches: wherein the UE skips monitoring the at least one ULCI occasion when the UE has not been scheduled for a corresponding uplink transmission (see at least section 2.7.2, frequency domain ULCI may only indicate a subset of UL frequencies to be cancelled and/or be UE-specific, thus UE would not perform any cancellation if not scheduled e.g. in a cancelled frequency subset).
For claim 8, 3GPP teaches claim 1, 3GPP further teaches: wherein each ULCI occasion is associated with a corresponding set of time-domain resources for the uplink transmission, and wherein the UE monitors an ULCI occasion when the UE is scheduled for the uplink transmission in at least one symbol of the corresponding set of time-domain resources associated with the ULCI occasion (see at least section 2.7.1-2.7.2, ULCI may indicate a subset of time/frequency resources to be cancelled; UE may perform cancellation if scheduled on the subset of resources, and conversely not perform cancellation if not scheduled e.g. in a cancelled frequency subset).
For claim 9, 3GPP teaches claim 8, 3GPP further teaches: wherein the corresponding set of time domain resources associated with the ULCI occasion is based on a union of multiple configured time domain resources associated with the ULCI occasion (see at least section 2.7.1, ULCI may indicate a subset of time domain resources to be cancelled with various granularity including the duration/remainder of a slot, comprising a union/multiple of symbol resources).
For claim 10, 3GPP teaches claim 8, 3GPP further teaches: wherein the UE skips monitoring for the ULCI occasion when the UE is not scheduled for the uplink transmission in any symbol of the corresponding set of time-domain resources associated with the ULCI occasion (see at least section 2.7.2 and fig. 4, ULCI may indicate a subset of time/frequency resources to be cancelled; UE may perform cancellation if scheduled on the subset of resources indicated by ULCI, and not perform (skip) cancellation if not scheduled e.g. in a cancelled frequency subset).
For claim 13, 3GPP teaches claim 1, 3GPP further teaches: wherein the UE skips monitoring for the ULCI occasion when the UE is scheduled for the uplink transmission, and wherein the uplink transmission is limited from being punctured based on an ULCI (see at least section 2.8, ‘If gNB schedules an eMBB transmission on resources overlapping with URLLC configured grant resources, UL cancellation indication for such eMBB UE may not be applicable due that URLLC transmission is not predictable.’, thus the transmission may avoid (limit) puncturing from ULCI cancellations).
For claim 14, 3GPP teaches claim 13, 3GPP further teaches: wherein the uplink transmission comprises one of a physical random access channel (PRACH) or a physical uplink control channel (PUCCH) (see at least section 1, ‘Further discuss which UL transmissions that can potentially be cancelled by the UL cancelation indication, including -Dynamic scheduled UL transmissions, including PUSCH, PUCCH, SRS -Semi-persistent UL transmissions, including PUSCH, PUCCH, SRS -Periodic UL transmissions, including configured grant PUSCH, PUCCH, SRS -PRACH).
For claim 17, 3GPP teaches claim 1, 3GPP further teaches: wherein more than one ULCI occasion is associated with different portions of a same uplink transmission (see at least section 2.7.1-2.7.2 and fig.. 4, frequency domain ULCI may only indicate a subset of UL frequencies to be cancelled and/or be UE-specific, thus multiple ULCIs may be used corresponding to different time/frequency cancellation and/or different UEs).
Claim 27 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 28 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 29 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 30 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 31 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.

Claim 40 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 41 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 42 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 43 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 51 recites a non-transitory computer-readable medium substantially similar to the method of claim 1 and is rejected under similar reasoning.
For claim 53, 3GPP teaches: A method of wireless communication at a base station (see at least section 2.4, UE and gNB network may communicate URLLC/eMBB) comprising:
scheduling a user equipment (UE) for an uplink transmission (see at least section 2.4 and fig. 1, UE may receive UL grant); and
transmitting an uplink cancellation indication (ULCI) at an ULCI occasion based on whether the UE will monitor the ULCI occasion for the uplink transmission including a separation in time between the scheduling and the ULCI occasion (see at least section 2.5.2, UL cancellation indication from gNB may be monitored at the UE according to slot or minislot-level monitoring; UE with slot-level monitoring may receive (monitor) ULCI in a “subsequent slot when UL grant is detected”, thus receiving ULCIs being separated in time e.g. being in a subsequent slot timing from the slot carrying the UL grant (scheduling information).  Also see section 2.4 and fig. 1, ‘ULCI indicates a pre-emption in slot n+K2 (PUSCH scheduled) by an offset K3. Due to the impact of TA, the actual processing time for PUSCH cancellation, L3’, is less than K3, e.g. L3’ = K3 - TA. In such case, gNB should ensure the actual processing time for cancellation meet the minimum cancellation time requirement’, thus ULCI from gNB may be based on time required to cancel scheduled PUSCH), the ULCI cancelling at least a portion of the uplink transmission, if the UE will monitor the ULCI occasion (Page 5 and Proposal 7, ‘For UL cancellation for eMBB UE, gNB should ensure the actual processing time (considering TA) for cancellation meet the minimum UE processing time for cancellation operation’, thus ULCI from gNB may be sent if it ensures time required for cancellation).
For claim 54, 3GPP teaches claim 53, 3GPP further teaches: wherein the uplink transmission for the UE is dynamically scheduled using downlink control information (DCI) (see at least section 1, 2.4, scheduling DCI may be used for dynamic transmissions e.g. PUSCH).
For claim 55, 3GPP teaches claim 54, 3GPP further teaches: wherein the ULCI occasion is monitored when the DCI scheduling the uplink transmission is transmitted at least a threshold number of symbols before the ULCI occasion (see at least section 2.5.2, UE with slot-level monitoring may receive (monitor) ULCI in a “subsequent slot when UL grant is detected”, thus UL grant (DCI) may be received in a first slot with given remaining number (threshold) of symbols in the first slot, with ULCI transmitted in the subsequent slot being monitored).
For claim 56, 3GPP teaches claim 54, 3GPP further teaches: further comprising: transmitting the ULCI in a next ULCI occasion if the ULCI occasion is less than a threshold number of symbols after the DCI (see at least section 2.5.2, UE with slot-level monitoring may receive (monitor) ULCI in a “subsequent slot when UL grant is detected”, thus UL grant (DCI) may be received in a first slot with given remaining number (threshold) of symbols in the first slot, with ULCI not monitored until the subsequent (next) slot).
For claim 58, 3GPP teaches claim 53, 3GPP further teaches: further comprising refraining from transmitting the ULCI in the ULCI occasion when the UE will not monitor the ULCI occasion (see at least section 2.4 and fig. 1, ‘ULCI indicates a pre-emption in slot n+K2 (PUSCH scheduled) by an offset K3. Due to the impact of TA, the actual processing time for PUSCH cancellation, L3’, is less than K3, e.g. L3’ = K3 - TA. In such case, gNB should ensure the actual processing time for cancellation meet the minimum cancellation time requirement’, thus ULCI from gNB may be sent or refrained based on ensuring time required for cancellation).
For claim 59, 3GPP teaches claim 53, 3GPP further teaches: wherein the ULCI occasion is associated with a corresponding set of time-domain resources for the uplink transmission being canceled (see at least section 2.7.1-2.7.2, ULCI may indicate a subset of time/frequency resources to be cancelled).
Claim 64 recites an apparatus substantially similar to the method of claim 53 and is rejected under similar reasoning.
Claim 65 recites an apparatus substantially similar to the method of claim 54 and is rejected under similar reasoning.
Claim 66 recites an apparatus substantially similar to the method of claim 55 and is rejected under similar reasoning.
Claim 67 recites an apparatus substantially similar to the method of claim 56 and is rejected under similar reasoning.
Claim 69 recites an apparatus substantially similar to the method of claim 53 and is rejected under similar reasoning.
Claim 70 recites an apparatus substantially similar to the method of claim 54 and is rejected under similar reasoning.
Claim 71 recites an apparatus substantially similar to the method of claim 55 and is rejected under similar reasoning.

Claim 74 recites a non-transitory computer-readable medium substantially similar to the method of claim 53 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 15, 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #97 (R1-1906150) in view of Chen et al. (US 2012/0300641).
(see at least section 1) but not explicitly: wherein the uplink transmission is scheduled on a same cell as the ULCI occasion.  Chen from an analogous art teaches (see at least 0060, PDCCH may be on same or different carrier as PUSCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 1, so the ULCI PDCCH is on a same cell as uplink transmission e.g. PUSCH, as suggested by Chen.  The motivation would have been to facilitate transmissions by using same UL/DL carrier design (Chen 0060).
For claim 16, 3GPP teaches claim 1, 3GPP further teaches ULCI carried via PDCCH (see at least section 1) but not explicitly: wherein the uplink transmission is scheduled on a different cell as the ULCI occasion.  Chen from an analogous art teaches (see at least 0060, PDCCH may be on same or different carrier as PUSCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 1, so the ULCI PDCCH is on a different cell as uplink transmission e.g. PUSCH, as suggested by Chen.  The motivation would have been to facilitate transmissions by using cross UL/DL carrier design (Chen 0060).
For claim 18, 3GPP, Chen teaches claim 16, 3GPP further teaches: wherein if a first portion of the uplink transmission is canceled by a first ULCI in a first ULCI occasion and the UE cancels a second portion of the uplink transmission that corresponds to a second ULCI occasion, the UE does not monitor the second ULCI occasion (see at least section 2.5.1, if UE receives a first ULCI cancelling a subset of symbols, it may also not resume (cancel) transmission in remaining symbols which were not indicated as cancelled/preempted; section 2.7.1, ‘Since UE would stop the transmission on overlapped resources and not resume the remaining transmission, it is unnecessary to indicate the duration of time resources to be cancelled’, thus second/further ULCIs would not be monitored).
Allowable Subject Matter
Claim 4, 11, 12, 57 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 4, 57 the prior art fails to teach/suggest: wherein the threshold number of symbols is 1.  The closest prior art 3GPP TSG RAN WG1 #97 (R1-1906150) discloses monitoring ULCI when DCI is received a number of symbols prior (section 2.5.2) but not the threshold number of symbols equal to 1.
For claim 11 the prior art fails to teach/suggest: wherein the corresponding set of time-domain resources is associated with a first ULCI occasion of the at least one ULCI occasion and overlaps in time with a second corresponding set of time-domain resources associated with a second ULCI occasion of the at least one ULCI occasion.  The closest prior art 3GPP TSG RAN WG1 #97 (R1-1906150) discloses ULCIs indicating discrete uplink resources to be cancelled (section 2.7.1-2.7.2) but not the corresponding set of time-domain resources is associated with a first ULCI occasion of the at least one ULCI occasion and overlaps in time with a second corresponding set of time-domain resources associated with a second ULCI occasion of the at least one ULCI occasion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467